Name: Commission Regulation (EC) No 1026/2001 of 28 May 2001 suspending the issuing of import licences for certain sugar sector products qualifying as EC/OCT originating products
 Type: Regulation
 Subject Matter: European construction;  foodstuff;  executive power and public service;  tariff policy;  international trade;  trade policy
 Date Published: nan

 Avis juridique important|32001R1026Commission Regulation (EC) No 1026/2001 of 28 May 2001 suspending the issuing of import licences for certain sugar sector products qualifying as EC/OCT originating products Official Journal L 142 , 29/05/2001 P. 0003 - 0003Commission Regulation (EC) No 1026/2001of 28 May 2001suspending the issuing of import licences for certain sugar sector products qualifying as EC/OCT originating productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 91/482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Community(1), as last amended by Decision 2001/161/EC(2),Having regard to Commission Regulation (EC) No 396/2001 of 27 February 2001 providing for the continued application of safeguard measures for imports from the overseas countries and territories of sugar sector products with EC/OCT cumulation of origin for the period 1 March to 30 June 2001(3), and in particular Article 2(2) thereof, in conjunction with Commission Regulation (EC) No 2553/97 of 17 December 1997 on rules for issuing import licences for certain products covered by CN codes 1701, 1702, 1703 and 1704 and qualifying as ACP/OCT originating products(4), and in particular Article 5(3) thereof,Whereas:(1) Article 1 of Regulation (EC) No 396/2001 allows EC/OCT cumulation of origin for products covered by CN codes 1701, 1806 10 30 and 1806 10 90 for up to 3878 tonnes of sugar during the period of validity of that Regulation. An import licence was issued for 3878 tonnes of sugar in March 2001.(2) Article 2 of Regulation (EC) No 396/2001, in conjunction with Article 5(3) of Regulation (EC) No 2553/97, provides that where licence applications cover quantities in excess of 3878 tonnes of sugar, the Commission is to suspend the submission of further applications during the period of validity of that Regulation,HAS ADOPTED THIS REGULATION:Article 1The submission of further applications during the period of validity of Regulation (EC) No 396/2001 is hereby suspended.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 May 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 263, 19.9.1991, p. 1.(2) OJ L 58, 28.2.2001, p. 21.(3) OJ L 58, 28.2.2001, p. 13.(4) OJ L 349, 19.12.1997, p. 26.